Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, 11, 13, 14, 16, 18, 23, 24 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,954,172. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would be obvious over the claims of US 10,954,172, since the weight % of the NBPT is broader in the instant claims, and claim 11 of US 10,954,172 of US 10,954,172 recites DCD as a nitrification inhibitor.
Claims 1-8, 10, 11, 13, 14, 16, 18, 23, 24 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No.10,562,828. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would be obvious over the claims of US 10,562,828, since the weight % of the NBPT is broader in the instant claims, and claim 6 of US 10,562,828 recites DCD as a nitrification inhibitor.
Claims 1-8, 10, 11, 13, 14, 16, 18, 23, 24 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,336,660. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would be obvious over the claims of US 10,336,660, since the weight % of the NBPT is broader in the instant claims, and claim 11 of US 10,336,660 recites DCD as a nitrification inhibitor.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 29, the recitation of “selected from…or” is improper Markush or alternative terminology. In claim 13, it is indefinite as to what the metes and bounds of the claim would be, since it depends from claim 12, which has been cancelled.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 18, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz-Suarez et al ‘140 (US 2014/0174140). Ortiz-Suarez et al ‘140 discloses an agricultural composition comprising an alkylthiophosphoric triamide dissolved in an organic solvent comprising a mixture of a polar aprotic solvent and an amine (see claim 1), and teaches in Paragraph [0055] and [0057] that the alkylphosphoric triamiode may be N-(n-butyl)-thiophosphoric triamide in an amount up to about 50% by weight of the composition, in Paragraph [0059] that the polar aprotic organic solvent may be dimethylsulfoxide, and in Paragraph [0068] that the amine solvent may be an aminopropanol or aminobutanol. The differences between the composition disclosed by Ortiz-Suarez et al ‘140, and that recited in applicant’s claims 1-6, 18, 23 and 29, are that Ortiz-Suarez et al ‘140 does not disclose that the aminopropanol should be amino-2-propanol or that the aminobutanol should be 2-amino-1-butanol, and that it should be present in an amount of from about 1 wt% to about 15 wt% by total weight of the composition. It would be obvious to provide amino-2-propanol as the aminopropanol and 2-amino-1-butanol as the aminobutanol in the composition of Ortiz-Suarez et al ‘140. One of ordinary skill in the art would be motivated to do so, since one would expect that any of the isomers of the aminobutanol or aminopropanol would be suitable, and it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of such stabilizer to use.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz-Suarez et al ‘140  as applied to claim 1 above, and further in view of McKnight et al ‘947 (US 2016/0107947). It would be further obvious from McKnight et al ‘947 to include a dye in the composition of Ortiz-Suarez et al ‘140. One of ordinary skill in the art would be motivated to do so, since McKnight et al’947 establishes the conventionality of the use of dyes in an analogous composition in Paragraph [0144].
Claims 8, 10, 11, 13, 14, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz-Suarez et al ‘140 as applied to claim 1 above, and further in view of Dave et al (US 2016/0332931). It would be further obvious from Dave et al to include anisole as a solvent in the composition of Ortiz-Suarez et al ‘140. One of ordinary skill in the art would be motivated to do so, since Dave et al disclose anisole as a polar solvent in Paragraph [0015], and Ortiz-Suarez et al ‘140 suggests in Paragraph [0059] that polar organic solvents other than those specifically disclosed can be used.
Claims 1-7, 18, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al ‘947. McKnight et al ‘947 discloses a solvent system which includes a urease inhibitor and which may contain dimethylsulfoxide and dimethylaminopropanol. (See Paragraphs [0078] and [0089], and claim 1.) McKnight et al ‘947 further discloses in Paragraph [0013] that the urease inhibitor may be N-(n-butyl)-thiophosphoric triamide. The differences between the composition disclosed by McKnight et al ‘947, and that recited in claims 1-7, 18, 23 and 29, are that McKnight et al ‘947 does not disclose that the dimethylaminopropanol should be amino-2-propananol, and that it should be present in an amount of from 1 wt% to about 15 wt% by total weight of the composition. It would be obvious to provide amino-2-propanol as the dimethylaminopropanol in the composition of McKnight et al ‘947 and to provide it in an amount of from 1 wt% to about 15 wt% by total weight of the composition. One of ordinary skill in the art would be motivated to do so, since one would expect that any of the isomers of the dimethylaminopropnaol would be suitable, and it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of such amine stabilizer to use. Regarding claim 7, McKnight et al ‘947 discloses dyes as an additional ingredient in Paragraph [0144].
Claims 8, 10, 11, 13, 14, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al ‘947 as applied to claim 1 above, and further in view of Dave et al. It would be further obvious from Dave et al to include anisole as a solvent in the composition of McKnight et al ‘947. One of ordinary skill in the art would be motivated to do so, since Dave et al disclose anisole as a polar solvent in Paragraph [0015], and McKnight et al ‘947 suggests in Paragraph [0078] that polar organic solvents other than those specifically disclosed can be used.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736